DETAILED ACTION
This Office Action is in response to the application 16/144,317 filed on 9/27/2018.
Claims 1-20 have been examined and are pending.  Claims 6 and 18 have been amended.  Claims 1, 9, and 13 are independent claims.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.

Response to Arguments
The nonstatutory obviousness type double patent rejection of claims 1-20 is withdrawn in light of the submission and approval of the terminal disclaimer.
Applicants’ arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 7/15/2021, with respect to the rejections of claims 1-20 have been fully considered but are not persuasive.
Applicant argues as follows:  The May 13, 2021 non-final Office Action improperly combines the claim elements “generating a constructed reference frame” with “generating an encoded constructed reference frame by encoding the constructed reference frame” in the rejection and is therefore invalid.'  The May 13, 2021 non-final Office Action has not established that a person having ordinary skill in the art would interpret Caglar, taken alone or in combination with Monro, as teaching “generating an encoded constructed reference frame by encoding the constructed reference frame,” as recited by independent 
Examiner respectfully asserts that Caglar discloses generating a constructed reference frame generating an encoded constructed reference frame by encoding the constructed reference frame.  Because paragraphs 0245 and 0279 disclose generation of a reference frame by an encoder and because encoders encode, paragraphs 0245 and 0279 at least suggest an encoded constructed reference frame.  
Applicant argues as follows:  Furthermore, it is unclear why paragraph [0279] is cited in the rejection. The May 13, 2021 non-final Office Action seems to conclude that a frame generated by an encoder may be considered an encoded frame. However, this interpretation is traversed; the Office has not established that a person having ordinary skill in the art would interpret a frame generated by an encoder as an encoded frame. Furthermore, because Caglar teaches that the reference frames “can be generated both in the encoder and in the decoder,” ({[0245]), Caglar seemingly teaches away from claim 1. Caglar does not appear to disclose encoding the ‘virtual frames’ described therein.
Examiner respectfully asserts that Caglar discloses generating a constructed reference frame generating an encoded constructed reference frame by encoding the constructed reference frame by disclosing, in paragraph 0245, “A reference frame can be any complete or virtual frame that is accessible or can be generated both in the encoder and in the decoder.  Furthermore, each complete frame may be associated with a number of different virtual frames, constructed using:” and, in paragraph 0279, disclosing “In addition to using I1 as a motion compensation reference, the encoder generates virtual frames P1', 14 can be used to encode bitstream 26.   Regarding claim 1, Caglar discloses, in paragraph 0238, a method of encoding a video stream, the method comprising: generating, by a processor in response to instructions stored on a non-transitory computer readable medium, an encoded video, wherein generating the encoded video includes: receiving an input video stream; in paragraphs 0245 and 0279, generating a constructed reference frame generating an encoded constructed reference frame by encoding the constructed reference frame; in paragraph 0241, generating an encoded frame by encoding a current frame from the input video stream using the constructed reference frame as a reference frame; in paragraph 0276 and 0293, and including the encoded frame in the output bitstream; outputting the output bitstream.
Applicant argues as follows:  The May 13, 2021 non-final Office Action has not established that a person having ordinary skill in the art would interpret the combination of Caglar and Monro as teaching “including the encoded constructed reference frame in an output bitstream such that the constructed reference fame is a non-showable frame,” as recited by independent claim 1. The May 13, 2021 non-final Office Action does not clearly address “such that the constructed reference fame is a non-showable frame,” as recited by independent claim 1. Caglar indicates that “[preferably] a virtual frame is not displayed. Alternatively, if it is displayed, it is used as an alternative to a complete frame.” ({[0128]). Thus, Caglar teaches away from “including the encoded constructed reference frame in an 
Examiner respectfully disagrees.  Applicant’s PGPUB 20190124363, in paragraph 0028, discloses “Video encoders may use motion compensation based algorithms that match blocks of the frame being encoded to portions of one or more other frames.  Regarding claim 1, Caglar discloses, in paragraph 0238, a method of encoding a video stream, the method comprising: generating, by a processor in response to instructions stored on a non-transitory computer readable medium, an encoded video, wherein generating the encoded video includes: receiving an input video stream; in paragraphs 0245 and 0279, generating a constructed reference frame generating an encoded constructed reference frame by encoding the constructed reference frame; in paragraph 0241, generating an encoded frame by encoding a current frame from the input video stream using the constructed reference frame as a reference frame; in paragraph 0276 and 0293, and including the encoded frame in the output bitstream; outputting the output bitstream.  Monro, in paragraph 0057, discloses including the encoded constructed reference frame in an output bitstream such that the constructed reference fame is a non-showable frame.  The motivation to provide users with techniques that more resourcefully generate and/or convey motion information to improve transmission efficiencies is proper.
Applicant argues as follows:  Independent claim 13, though not identical to claim 1, recites similar elements, and is patentable over the combination of Caglar and Monro for similar reasons. 
Examiner respectfully refers Applicant to the discussion of the non-patentability of claim 1 above.
Applicant argues as follows:  Claims 4 and 16 depend from claims 1 and 13 respectively and are therefore patentable over the combination of Caglar and Monro for at 
Examiner respectfully disagrees.  Regarding claim 4, Caglar and Monro disclose the method of claim 1.  Caglar discloses an encoded constructed reference frame.  Monro discloses, in paragraphs 0059 and 0037, wherein: the current frame is an input frame from a sequence of input frames from the input video stream, wherein each input frame from the sequence of input frames has a respective temporal order.  Caglar discloses, in paragraph 0245, generating the constructed reference frame includes generating the constructed reference frame based on a first input frame from the sequence of input frames.  Monro discloses, in paragraph 0037, such that a temporal order of the first input frame exceeds a temporal order of the current frame.  Caglar discloses, in paragraphs 0276 and 0293, including the encoded frame in the output bitstream.  Monro discloses, in paragraph 0037, such that the encoded frame is included in the output bitstream subsequent to the encoded constructed reference frame.
Applicant argues as follows:  The indication in Monro that “[intra-coded] frames and predicted frames may comprise adjacent frames in a video sequence or they may be spaced apart temporally in a video sequence,” ({ [0037]), does not support the rejection of the specific arrangement recited by dependent claim 4, The indication in Monro that “[many] arrangements of reference and predicted frames may be used” does not support the 
Examiner respectfully disagrees.  Monro, in paragraph 0057, discloses including the encoded constructed reference frame in an output bitstream such that the constructed reference fame is a non-showable frame.  The motivation to provide users with techniques that more resourcefully generate and/or convey motion information to improve transmission efficiencies is proper.
Applicant argues as follows:  Claims 2 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Caglar in view of Monro, and in further view of U.S. Application Publication No. 2004/0184533 to Wang (“Wang”).  Independent claims 1 and 13 are allowable over the combination of Caglar and Monro for at least the reasons presented above. Applicant reviewed Wang, and submits that Wang, taken alone or in combination with Caglar and Monro, fails to remedy the deficiencies of Caglar and Monro. Accordingly, claim 1 is allowable over the combination of Caglar, Monro, and Wang. Claims 2 and 14 depend from claims 1 and 13 respectively and are therefore patentable over the combination of Caglar, Monro, and Wang for at least the reasons presented above.  Furthermore, the May 13, 2021 non-final Office Action has not established that a person having ordinary skill in the art would interpret the combination of Caglar, Monro, and 
Examiner respectfully disagrees.  Regarding claim 2, Caglar and Monro disclose the method of claim 1.  Wang discloses, in paragraph 0091, wherein a value of a dimension of the constructed reference frame differs from a value of the dimension of the current frame.  The motivation to provide users with the benefits of a particularly efficient encoding mechanism for encoding digital video signals is proper.
Applicant argues as follows:  Claims 3 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Caglar in view of Monro, and in further view of U.S. Application Publication No. 2006/0216003 to LeComte et al. (“LeComte’’).  Independent claims 1 and 13 are allowable over the combination of Caglar and Monro for at least the reasons presented above. Applicant reviewed LeComte, and submits that LeComte, taken alone or in combination with Caglar and Monro, fails to remedy the deficiencies of Caglar and Monro. Accordingly, claim 1 is allowable over the combination of Caglar, Monro, and LeComte. Claims 3 and 15 depend from claims 1 and 13 respectively and are therefore patentable over the combination of Caglar, Monro, and LeComte for at least the reasons 
Examiner respectfully disagrees.  Regarding claim 3, Caglar and Monro disclose the method of claim 1.  LeComte discloses, in paragraph 0102, wherein encoding the encoded constructed reference frame includes encoding the encoded constructed reference frame at a first encoding quality level and encoding the encoded current frame includes encoding the encoded current frame at a second encoding quality level different from the first encoding quality level.  The motivation of visually scrambling of a video sequence and the subsequent recomposing of its original content from a digital video stream is proper.
Applicant argues as follows:  Claims 5-6 and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Caglar in view of Monro, and in further view of U.S. Application Publication No. 2008/0181314 to Tsuda et al. (“Tsuda’’).  Independent claims 
Examiner respectfully disagrees.  Regarding claim 5, Caglar and Monro disclose the method of claim 4.    Tsuda, in paragraph 0055, discloses wherein encoding the current frame includes encoding the current frame using a combination of the constructed reference frame and a previously reconstructed reference frame.  The motivation to provide users with the benefits of an image coding apparatus and an image coding method for achieving inexpensive coding of moving picture data is proper.  Regarding claim 6, Caglar, Monro, and Tsuda disclose the method of claim 5.  Caglar, in paragraph 0050, discloses wherein generating the encoded video includes generating the previously reconstructed reference frame; in paragraph 0127, discloses wherein generating the previously reconstructed reference frame includes: identifying a second input frame from the sequence of input frames such that the temporal order of the current frame exceeds a temporal order of the second input frame; in paragraph 0115, discloses generating a second encoded frame by encoding the second input prior to encoding the current frame; in paragraphs 0276 and 0293, discloses including the second encoded frame in the output bitstream such that including the encoded frame in the output bitstream includes such that including the encoded frame in the output bitstream such that the encoded frame is included in the output bitstream subsequent to the second encoded frame.  The motivation of processing existing compressed video bitstreams to generate altered bitstreams is proper.
Applicant argues as follows:  Claims 7 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Caglar in view of Monro, and in further view of U.S. Application Publication No. 2004/0075749 to Kondo et al. (‘Kondo’).  Independent claims 1 and 13 are allowable over the combination of Caglar and Monro for at least the reasons presented above. Applicant reviewed Kondo, and submits that Kondo, taken alone or in combination with Caglar and Monro, fails to remedy the deficiencies of Caglar and Monro. Accordingly, claim 1 is allowable over the combination of Caglar, Monro, and Kondo. Claims 7 and 19 depend from claims 1 and 13 respectively and are therefore patentable over the combination of Caglar, Monro, and Kondo for at least the reasons presented above.  Furthermore, assuming, for the sake of argument, that Kondo teaches obtaining a foreground portion and a background portion from an input image, the May 13, 2021 non-final Office Action has not established that a person having ordinary skill in the art would interpret the combination of Caglar, Monro, and Kondo teaching, suggesting, or describing “including the background portion of the first input frame in the constructed reference frame, such that the foreground portion of the first input frame is omitted from the constructed reference frame,” as recited by dependent claim 7. The cited basis for rejection 
Examiner respectfully disagrees.  Regarding claim 7, Caglar and Monro disclose the method of claim 1.  Kondo discloses, in paragraphs 0240 and 0241, wherein generating the constructed reference frame includes: identifying a background portion of the first input frame, such that a difference between a foreground portion of the first input frame and the first input frame is the background portion of the first input frame (Kondo, paragraph 0240, “The object extracting unit 101 roughly extracts an image object corresponding to the background object of the input image and supplies the extracted image object to the motion detector 102”); and, in paragraphs 0240 and 0241, including the background portion of the first input frame in the constructed reference frame, such that the foreground portion of the first input frame is omitted from the constructed reference frame.  The motivation of distributing image processing to a plurality of servers to improve the speed of image processing on a network platform at reduced costs Is proper.
Applicant argues as follows:  Claims 8 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Caglar in view of Monro and Kondo, and in further view of 
Examiner respectfully disagrees.  Regarding claim 8, Caglar and Monro disclose the method of claim 7.  Caglar discloses, in paragraphs 0134 and 0150 and 0275, generating a second encoded constructed reference frame by encoding the second constructed reference frame; and including the second encoded constructed reference frame in the output  bitstream such that the second constructed reference fame is a non-showable frame.  Chen discloses, in paragraph 0008, wherein generating the encoded video includes: generating a second constructed reference frame by including the foreground portion of the first input frame in the second constructed reference frame, such that the background portion of the first input frame is omitted from the second constructed reference frame.  The motivation of providing efficiency in color and spatial clustering to yield a robust background removal apparatus for visual content is proper.
Applicant argues as follows:  Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Caglar in view of U.S. Application Publication No. 2009/0180533 to Bushell (“Bushell”). > The Office Action erroneously omits an indication of the third reference used in the rejection. This response assumes that Chen is the intended reference; however, appropriate correction is respectfully requested. The May 13, 2021 non-final Office Action has not established that a person having ordinary skill in the art would interpret the combination of Caglar and Bushell as teaching “generating a decoded constructed reference frame by decoding an encoded constructed reference frame from the encoded video stream, such that the decoded constructed reference fame is a non-showable frame,” as recited by independent claim 9. Caglar indicates that “the bit- stream 
Examiner respectfully disagrees.  Regarding claim 9, Caglar discloses, in paragraph 0266 and 0251 and FIG. 1, a method of decoding an encoded video stream, the method comprising: generating, by a processor in response to instructions stored on a non-transitory computer readable medium, a decoded video for presentation to a user), wherein generating the decoded video includes; in paragraph 0250, receiving an encoded video stream; in paragraph 0251, generating a decoded constructed reference frame by decoding an encoded constructed reference frame from the encoded video stream, such that the 
Applicant argues as follows:  Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Caglar in view of Bushell, and in further view of U.S. Application Publication No. 2007/0253479 to Mukherjee (“Mukherjee”).  Independent claim 9 is allowable over the combination of Caglar and Bushell for at least the reasons presented above. Applicant reviewed Mukherjee, and submits that Mukherjee, taken alone or in combination with Caglar and Bushell, fails to remedy the deficiencies of Caglar and ® An example depicting a result that is not required by the description, does not support a rejection of a claim element that requires the result. (See e.g., In re Facebook, Inc., No. 2017-2524 (Fed. Cir. Aug. 14, 2018)).  Bushell. Accordingly, claim 9 is allowable over the combination of Caglar, Bushell, and Mukherjee. Claim 10 depends from claim 9 and is therefore patentable over the combination of Caglar, Bushell, and Mukherjee for at least the reasons presented above. In addition, the proposed motivation to combine is improper. The cited motivation to combine cites a purported benefit of Mukherjee that that is not reasonably attributable to the combination.
Examiner respectfully disagrees.  Regarding claim 10, Caglar and Bushel disclose the method of claim 9.  Mukherjee, in paragraph 0087, discloses wherein 
Applicant argues as follows:  Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Caglar in view of Bushell in view of Mukherjee, and in further view of U.S. Patent No. 6,072,537 to Gurner et al. (“Gurner’).  Independent claim 9 is allowable over the combination of Caglar, Bushell, and Mukherjee for at least the reasons presented above. Applicant reviewed Gurner, and submits that Gurner, taken alone or in combination with Caglar, Bushell, and Mukherjee, fails to remedy the deficiencies of Caglar, Bushell, and Mukherjee. Accordingly, claim 9 is allowable over the combination of Caglar, Bushell, Mukherjee, and Gurner. Claim] 11-12 depends from claim 9 and are therefore patentable over the combination of Caglar, Bushell, Mukherjee, and Gurner for at least the reasons presented above.  Furthermore, Gurner is not relevant prior art. Gurner relates to superimposing images. (1:24-26). It is unclear how superimposing images can be considered relevant. Gurner does not refer to the “background video signal” described therein as being decoded. (See e.g., 2:42-59). In addition, the proposed motivation to combine is improper. The cited motivation to combine cites a purported benefit of Gurner that that is not reasonably attributable to the combination. Also, it is unclear how the combination of Caglar, Bushell, Mukherjee, and Gurner can be implemented.  Applicant accordingly requests that the rejection of claims 1-20 under 35 U.S.C. § 103 be reconsidered and withdrawn.
Examiner respectfully disagrees.  Regarding claim 11, Caglar, Bushell, and Mukherjee disclose the method of claim 10.  Caglar, in paragraph 0150, discloses wherein generating the decoded video includes generating the previously reconstructed reference frame, wherein generating the previously reconstructed reference frame includes.  Gurner discloses, in col. 3, lines 41-59, wherein generating the decoded video includes generating the previously reconstructed reference frame, wherein generating the previously reconstructed reference frame includes: generating a second decoded frame by decoding a second encoded frame from the encoded video stream prior to generating the decoded current frame; and including the second decoded frame in the decoded video such that the decoded current frame is included in the decoded video subsequent to the second decoded frame.  The motivation of producing personalized video clips in which a subject appears together with elements of a pre-recorded video clip is proper.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 4, 13, and 16 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103(a) as being unpatentable over Caglar (US20020071485), filed August 21, 2001, in view of Monro (US20080205523), filed February 23, 2007.
Regarding claim 1, Caglar discloses a method of encoding a video stream, the method comprising: 
generating, by a processor in response to instructions stored on a non-transitory computer readable medium, an encoded video, wherein generating the encoded (Caglar, paragraph 0238, “The encoder then receives raw, that is uncoded, video data from a source (step 116), such as a video camera.”);
generating a constructed reference frame generating an encoded constructed reference frame by encoding the constructed reference frame (Caglar, paragraph 0245, “A reference frame can be any complete or virtual frame that is accessible or can be generated both in the encoder and in the decoder.  Furthermore, each complete frame may be associated with a number of different virtual frames, constructed using:”); paragraph 0279,  In addition to using I1 as a motion compensation reference, the encoder generates virtual frames P1', P2' and P3' based on i1 and M1-3”);
generating an encoded frame by encoding a current frame from the input video stream using the constructed reference frame as a reference frame; (Caglar, paragraph 0241, “If a virtual reference frame [i.e., constructed reference frame as a reference frame] is to be used, it is retrieved from the virtual reference frame buffer (step 142).  The current frame is then encoded in INTER frame format using the raw video data [i.e., current frame] and the selected reference frame [i.e., reference frame] (step 146).”);  
and including the encoded frame in the output bitstream; outputting the output bitstream (Caglar, paragraph 0276, “The top row corresponds to reconstructed and displayed frames (that is, complete frames), the middle row corresponds to the bit-stream for each frame and the bottom row corresponds to virtual prediction reference frames which are generated.”; paragraph 0293, “In addition, the de-packetiser 524 outputs the ZPE-bit-stream.  The decoder 526 reconstructs pictures from the compressed video bit-stream.”).

However, in an analogous art, Monro discloses including the encoded constructed reference frame in an output bitstream such that the constructed reference fame is a non-showable frame (Monro, paragraph 0057, “In some implementations of the claimed subject matter, an encoder and/or encoding system may assemble and transmit a bitstream that includes coded reference frames, coded Atoms associated with other image frames, such as DFD frames, and coded motion vectors and/or motion vector corrections associated with the coded Atoms.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Monro with the method/  non-transitory computer-readable storage medium of Caglar to include including the encoded constructed reference frame in an output bitstream such that the constructed reference fame is a non-showable frame.
One would have been motivated to provide users with techniques that more resourcefully generate and/or convey motion information to improve transmission efficiencies (Monro: paragraph 0001).

Regarding claim 4, Caglar and Monro disclose the method of claim 1.  Caglar discloses an encoded constructed reference frame.
Monro discloses wherein: the current frame is an input frame from a sequence of input frames from the input video stream, wherein each input frame from the sequence of input frames has a respective temporal order (Monro, paragraph 0059, “Encoding system 700 may receive data 701 for a current original image.  For this example implementation, current original image 701 may comprise a frame from a digital video stream or sequence of image frames.”; paragraph 0037, “Reference frames and predicted frames may comprise adjacent frames in a video sequence or they may be spaced apart temporally in a video sequence.  Many arrangements of reference and predicted frames may be used and the claimed subject matter is not limited in scope to any particular arrangement.”);
Caglar discloses generating the constructed reference frame includes generating the constructed reference frame based on a first input frame from the sequence of input frames (Caglar, paragraph 0245, “the encoder generates virtual frames P1', P2' and P3' based on i1 and M1-3”).
Monro discloses such that a temporal order of the first input frame exceeds a temporal order of the current frame (Monro, paragraph 0037, “Reference frames and predicted frames may be spaced apart temporally in a video sequence [i.e., exceed a temporal order].  Many arrangements of reference and predicted frames may be used and the claimed subject matter is not limited in scope to any particular arrangement.”);
Caglar discloses including the encoded frame in the output bitstream (Caglar, paragraph 0276, “The top row corresponds to reconstructed and displayed frames (that is, complete frames), the middle row corresponds to the bit-stream for each frame and the bottom row corresponds to virtual prediction reference frames which are generated.”; paragraph 0293, “In addition, the de-packetiser 524 outputs the ZPE-bit-stream.  The decoder 526 reconstructs pictures from the compressed video bit-stream.”)
Monro discloses such that the encoded frame is included in the output bitstream subsequent to the encoded constructed reference frame (Monro, paragraph 0037, “Thus, for example, a motion vector may describe how a particular portion of a reference frame may be displaced horizontally and/or vertically with respect to a subsequent predicted frame.  Reference frames and predicted frames may comprise adjacent frames in a video sequence or they may be spaced apart temporally in a video sequence.  Many arrangements of reference and predicted frames may be used and the claimed subject matter is not limited in scope to any particular arrangement.”).
The motivation is the same as that of the claim from which this claim depends.
Regarding claim 13, Caglar discloses a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:  generating an encoded video, wherein generating the encoded video includes (Caglar, paragraph 0198, “Preferably the computer programs of the tenth and eleventh aspects are stored on a data storage medium.  This may be a portable data storage medium or a data storage medium in a device.  The device may be portable, for example a laptop, a personal digital assistant or a mobile telephone.”; paragraph 0266, “The procedures of FIG. 18 and FIGS. 19 and 20 can be implemented in the form of a suitable computer program code and can be executed on a general purpose microprocessor or dedicated digital signal processor (DSP).”):
 generating, by a processor in response to instructions stored on a non-transitory computer readable medium, an encoded video, wherein generating the encoded video includes: receiving an input video stream (Caglar, paragraph 0238, “The encoder then receives raw, that is uncoded, video data from a source (step 116), such as a video camera.”);
(Caglar, paragraph 0245, “A reference frame can be any complete or virtual frame that is accessible or can be generated both in the encoder and in the decoder.  Furthermore, each complete frame may be associated with a number of different virtual frames, constructed using:”); paragraph 0279,  In addition to using I1 as a motion compensation reference, the encoder generates virtual frames P1', P2' and P3' based on i1 and M1-3”);
generating an encoded frame by encoding a current frame from the input video stream using the constructed reference frame as a reference frame; (Caglar, paragraph 0241, “If a virtual reference frame [i.e., constructed reference frame as a reference frame] is to be used, it is retrieved from the virtual reference frame buffer (step 142).  The current frame is then encoded in INTER frame format using the raw video data [i.e., current frame] and the selected reference frame [i.e., reference frame] (step 146).”);  
and including the encoded frame in the output bitstream; outputting the output bitstream (Caglar, paragraph 0276, “FIG. 21 illustrates in graphical form the decoding of a section of a video sequence including INTRA-coded frame I0 and INTER-coded frames P1, P2, and P3.  This figure is provided to show the effect of the procedure described in relation to FIGS. 19 and 20 and, as can be seen, it comprises a top row, a middle row and a bottom row.  The top row corresponds to reconstructed and displayed frames (that is, complete frames), the middle row corresponds to the bit-stream for each frame and the bottom row corresponds to virtual prediction reference frames which are generated.”; paragraph 0293, “In addition, the de-packetiser 524 outputs the ZPE-bit-stream.  The decoder 526 reconstructs pictures from the compressed video bit-stream.”).

However, in an analogous art, Monro discloses including the encoded constructed reference frame in an output bitstream such that the constructed reference fame is a non-showable frame (Monro, paragraph 0057, “In some implementations of the claimed subject matter, an encoder and/or encoding system may assemble and transmit a bitstream that includes coded reference frames, coded Atoms associated with other image frames, such as DFD frames, and coded motion vectors and/or motion vector corrections associated with the coded Atoms.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Monro with the method/  non-transitory computer-readable storage medium of Caglar to include including the encoded constructed reference frame in an output bitstream such that the constructed reference fame is a non-showable frame.
Regarding claim 16, Caglar and Monro disclose the non-transitory computer-readable storage medium of claim 13.  Caglar discloses an encoded constructed reference frame.
Monro discloses wherein: the current frame is an input frame from a sequence of input frames from the input video stream, wherein each input frame from the sequence of input frames has a respective temporal order (Monro, paragraph 0059, “Encoding system 700 may receive data 701 for a current original image.  For this example implementation, current original image 701 may comprise a frame from a digital video stream or sequence of image frames.”; paragraph 0037, “Reference frames and predicted frames may comprise adjacent frames in a video sequence or they may be spaced apart temporally in a video sequence.  Many arrangements of reference and predicted frames may be used and the claimed subject matter is not limited in scope to any particular arrangement.”);
Caglar discloses generating the constructed reference frame includes generating the constructed reference frame based on a first input frame from the sequence of input frames (Caglar, paragraph 0245, “the encoder generates virtual frames P1', P2' and P3' based on i1 and M1-3”).
Monro discloses such that a temporal order of the first input frame exceeds a temporal order of the current frame (Monro, paragraph 0037, “Reference frames and predicted frames may be spaced apart temporally in a video sequence [i.e., exceed a temporal order].  Many arrangements of reference and predicted frames may be used and the claimed subject matter is not limited in scope to any particular arrangement.”);
Caglar discloses including the encoded frame in the output bitstream (Caglar, paragraph 0276, “The top row corresponds to reconstructed and displayed frames (that is, complete frames), the middle row corresponds to the bit-stream for each frame and the bottom row corresponds to virtual prediction reference frames which are generated.”; paragraph 0293, “In addition, the de-packetiser 524 outputs the ZPE-bit-stream.  The decoder 526 reconstructs pictures from the compressed video bit-stream.”)
Monro discloses such that the encoded frame is included in the output bitstream subsequent to the encoded constructed reference frame (Monro, paragraph 0037, “Thus, for example, a motion vector may describe how a particular portion of a reference frame may be displaced horizontally and/or vertically with respect to a subsequent predicted frame.  Reference frames and predicted frames may comprise adjacent frames in a video sequence or they may be spaced apart temporally in a video sequence.  Many arrangements of reference and predicted frames may be used and the claimed subject matter is not limited in scope to any particular arrangement.”).
The motivation is the same as that of the claim from which this claim depends.

Claims 2 and 14 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103(a) as being unpatentable over Caglar (US20020071485), filed August 21, 2001, in view of Monro (US20080205523), filed February 23, 2007, and further in view of Wang (US20040184533), filed March 16, 2004.
Regarding claim 2, Caglar and Monro disclose the method of claim 1.
Caglar and Monro do not explicitly disclose wherein a value of a dimension of the constructed reference frame differs from a value of the dimension of the current frame.
However, in an analogous art, Wang discloses wherein a value of a dimension of the constructed reference frame differs from a value of the dimension of the current frame (Wang, paragraph 0091, “Thus, if source video signal 1040 has frames which are larger than the predetermined reference frame size.  Conversely, if source video signal 1040 (FIG. 10) has frames which are smaller than the predetermined reference frame size.”).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Wang with the method/  non-transitory computer-readable storage medium of Caglar and Monro to include wherein a value of a dimension of the constructed reference frame differs from a value of the dimension of the current frame.
(Wang: paragraph 0002).
Regarding claim 14, Caglar and Monro disclose the non-transitory computer-readable storage medium of claim 13.
Caglar and Monro do not explicitly disclose wherein a value of a dimension of the constructed reference frame differs from a value of the dimension of the current frame.
However, in an analogous art, Wang discloses wherein a value of a dimension of the constructed reference frame differs from a value of the dimension of the current frame (Wang, paragraph 0091, “Thus, if source video signal 1040 has frames which are larger than the predetermined reference frame size.  Conversely, if source video signal 1040 (FIG. 10) has frames which are smaller than the predetermined reference frame size.”).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Wang with the method/  non-transitory computer-readable storage medium of Caglar and Monro to include wherein a value of a dimension of the constructed reference frame differs from a value of the dimension of the current frame.
One would have been motivated to provide users with the benefits of a particularly efficient encoding mechanism for encoding digital video signals (Wang: paragraph 0002).

Claims 3 and 15 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103(a) as being unpatentable over Caglar (US20020071485), filed August 21, 2001, in view of Monro 
Regarding claim 3, Caglar and Monro disclose the method of claim 1.
Caglar and Monro do not explicitly disclose wherein encoding the encoded constructed reference frame includes encoding the encoded constructed reference frame at a first encoding quality level and encoding the encoded current frame includes encoding the encoded current frame at a second encoding quality level different from the first encoding quality level.
However, in an analogous art, LeComte discloses wherein encoding the encoded constructed reference frame includes encoding the encoded constructed reference frame at a first encoding quality level and encoding the encoded current frame includes encoding the encoded current frame at a second encoding quality level different from the first encoding quality level (LeComte, paragraph 0102, “The wave-based video coding characterized by the previously described scalabilities permits the restoration of the video stream with levels of quality, resolution and frequency of different frames.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of LeComte with the method/  non-transitory computer-readable storage medium of Caglar and Monro to include wherein encoding the encoded constructed reference frame includes encoding the encoded constructed reference frame at a first encoding quality level and encoding the encoded current frame includes encoding the encoded current frame at a second encoding quality level different from the first encoding quality level.
(LeComte: paragraph 0002).
Regarding claim 15, Caglar and Monro disclose the non-transitory computer-readable storage medium of claim 13.
Caglar and Monro do not explicitly disclose wherein encoding the encoded constructed reference frame includes encoding the encoded constructed reference frame at a first encoding quality level and encoding the encoded current frame includes encoding the encoded current frame at a second encoding quality level different from the first encoding quality level.
However, in an analogous art, LeComte discloses wherein encoding the encoded constructed reference frame includes encoding the encoded constructed reference frame at a first encoding quality level and encoding the encoded current frame includes encoding the encoded current frame at a second encoding quality level different from the first encoding quality level (LeComte, paragraph 0102, “The wave-based video coding characterized by the previously described scalabilities permits the restoration of the video stream with levels of quality, resolution and frequency of different frames.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of LeComte with the method/  non-transitory computer-readable storage medium of Caglar and Monro to include wherein encoding the encoded constructed reference frame includes encoding the encoded constructed reference frame at a first encoding quality level and encoding the encoded 
One would have been motivated to provide users with the benefits of visually scrambling of a video sequence and the subsequent recomposing of its original content from a digital video stream (LeComte: paragraph 0002).

Claims 5 and 17 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103(a) as being unpatentable over Caglar (US20020071485), filed August 21, 2001, in view of Monro (US20080205523), filed February 23, 2007, and further in view of Tsuda (US20080181314), filed January 30, 2008 and .
Regarding claim 5, Caglar and Monro disclose the method of claim 4.  
Caglar and Monro do not explicitly disclose wherein encoding the current frame includes encoding the current frame using a combination of the constructed reference frame and a previously reconstructed reference frame.
However, in an analogous art, Tsuda discloses wherein encoding the current frame includes encoding the current frame using a combination of the constructed reference frame and a previously reconstructed reference frame (Tsuda, paragraph 0055, “In addition, by generating frames [i.e., current frame] in which preceding and subsequent frames of the pseudo frames are combined [i.e., a combination of the constructed reference frame and a previously reconstructed reference frame], it is possible to generate pseudo frames with smooth motions.  The frames in which the preceding and subsequent frames of the pseudo frames are combined are generated by coding [i.e. encoding] all the macroblocks of pseudo frames as skip macroblocks of bidirectional prediction, or by coding all the macroblocks as macroblocks having no motion vector information, motion vector difference information, and quantized orthogonal transformation coefficient information and further coding as bidirectional prediction blocks.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Tsuda with the method/  non-transitory computer-readable storage medium of Caglar and Monro to include wherein encoding the current frame includes encoding the current frame using a combination of the constructed reference frame and a previously reconstructed reference frame.
One would have been motivated to provide users with the benefits of an image coding apparatus and an image coding method for achieving inexpensive coding of moving picture data (Tsuda: paragraph 0002).
Regarding claim 17, Caglar and Monro disclose the non-transitory computer-readable storage medium of claim 16.  
Caglar and Monro do not explicitly disclose wherein encoding the current frame includes encoding the current frame using a combination of the constructed reference frame and a previously reconstructed reference frame.
However, in an analogous art, Tsuda discloses wherein encoding the current frame includes encoding the current frame using a combination of the constructed reference frame and a previously reconstructed reference frame (Tsuda, paragraph 0055, “In addition, by generating frames [i.e., current frame] in which preceding and subsequent frames of the pseudo frames are combined [i.e., a combination of the constructed reference frame and a previously reconstructed reference frame], it is possible to generate pseudo frames with smooth motions.  The frames in which the preceding and subsequent frames of the pseudo frames are combined are generated by coding [i.e. encoding] all the macroblocks of pseudo frames as skip macroblocks of bidirectional prediction, or by coding all the macroblocks as macroblocks having no motion vector information, motion vector difference information, and quantized orthogonal transformation coefficient information and further coding as bidirectional prediction blocks.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Tsuda with the method/  non-transitory computer-readable storage medium of Caglar and Monro to include wherein encoding the current frame includes encoding the current frame using a combination of the constructed reference frame and a previously reconstructed reference frame.
One would have been motivated to provide users with the benefits of an image coding apparatus and an image coding method for achieving inexpensive coding of moving picture data (Tsuda: paragraph 0002).

Claims 6 and 18 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103(a) as being unpatentable over Caglar (US20020071485), filed August 21, 2001, in view of Monro (US20080205523), filed February 23, 2007, and Tsuda (US20080181314), filed January 30, 2008 and further in view of Hurst (US20020067768), filed October 9, 2001.
Regarding claim 6, Caglar, Monro, and Tsuda disclose the method of claim 5.
Caglar discloses wherein generating the encoded video includes generating the previously reconstructed reference frame (Caglar, paragraph 0050, “If the prediction reference of an INTER frame can be selected (as for example in the Reference Picture Selection mode of H.263), prediction paths can be shortened by predicting a current frame from a frame other than the one immediately proceeding it in natural numerical order.  In an embodiment of the invention the change is initiated by a request received from a receiving decoder [i.e., therefore, encoded]”), 
wherein generating the previously reconstructed reference frame includes: identifying a second input frame from the sequence of input frames such that the temporal order of the current frame exceeds a temporal order of the second input frame (Caglar, paragraph 0127, “When predicting a complete frame using a preceding frame, in such a prediction step, the complete frame may be predicted based on a previous complete frame and in a subsequent prediction step, the complete frame may be predicted based on a virtual frame.  This change can occur on a predetermined basis or from time to time determined by other factors such as the quality of a link across which the encoded video signal is to be transmitted.”);  
generating a second encoded frame by encoding the second input prior to encoding the current frame (Caglar, paragraph 0115, “encoding a second complete frame by forming a second portion of the bit-stream comprising information for use in reconstruction of the second complete frame”);  
including the second encoded frame in the output bitstream such that including the encoded frame in the output bitstream includes such that the encoded frame is included in the output bitstream subsequent to the second encoded frame; and  generating the previously reconstructed reference frame based on the second encoded frame (Caglar, paragraph 0276, “FIG. 21 illustrates in graphical form the decoding of a section of a video sequence including INTRA-coded frame I0 and INTER-coded frames P1, P2, and P3.  This figure is provided to show the effect of the procedure described in relation to FIGS. 19 and 20 and, as can be seen, it comprises a top row, a middle row and a bottom row.  The top row corresponds to reconstructed and displayed frames (that is, complete frames), the middle row corresponds to the bit-stream for each frame and the bottom row corresponds to virtual prediction reference frames which are generated.”; paragraph 0293, “In addition, the de-packetiser 524 outputs the ZPE-bit-stream.  The decoder 526 reconstructs pictures from the compressed video bit-stream.”).
Caglar, Monro, and Tsuda disclose including the second encoded frame in the output bitstream such that including the encoded frame in the output bitstream includes such that the encoded frame is included in the output bitstream subsequent to the second encoded frame, but do not explicitly disclose including the second encoded frame in the output bitstream such that including the encoded frame in the output bitstream includes including the encoded frame in the output bitstream such that the encoded frame is included in the output bitstream subsequent to the second encoded frame.
However, in an analogous art, Hurst discloses including the second encoded frame in the output bitstream such that including the encoded frame in the output bitstream includes including the encoded frame in the output bitstream such that the encoded frame is included in the output bitstream subsequent to the second encoded frame (Hurst, paragraph 0076, “This QRF scaling procedure measures the ratio of the bitcount of a frame in the input bitstream to the bitcount of the corresponding re-encoded frame in the output bitstream.”).

One would have been motivated to provide users with the benefits of processing existing compressed video bitstreams to generate altered bitstreams (Hurst: paragraph 0004).
Regarding claim 18, Caglar, Monro, and Tsuda disclose the non-transitory computer-readable storage medium of claim 17.
Caglar discloses wherein generating the encoded video includes generating the previously reconstructed reference frame (Caglar, paragraph 0050, “If the prediction reference of an INTER frame can be selected (as for example in the Reference Picture Selection mode of H.263), prediction paths can be shortened by predicting a current frame from a frame other than the one immediately proceeding it in natural numerical order.  In an embodiment of the invention the change is initiated by a request received from a receiving decoder [i.e., therefore, encoded]”), 
wherein generating the previously reconstructed reference frame includes: identifying a second input frame from the sequence of input frames such that the temporal order of the current frame exceeds a temporal order of the second input frame (Caglar, paragraph 0127, “When predicting a complete frame using a preceding frame, in such a prediction step, the complete frame may be predicted based on a previous complete frame and in a subsequent prediction step, the complete frame may be predicted based on a virtual frame.  This change can occur on a predetermined basis or from time to time determined by other factors such as the quality of a link across which the encoded video signal is to be transmitted.”);  
generating a second encoded frame by encoding the second input prior to encoding the current frame (Caglar, paragraph 0115, “encoding a second complete frame by forming a second portion of the bit-stream comprising information for use in reconstruction of the second complete frame”);  
including the second encoded frame in the output bitstream such that including the encoded frame in the output bitstream includes such that the encoded frame is included in the output bitstream subsequent to the second encoded frame; and  generating the previously reconstructed reference frame based on the second encoded frame (Caglar, paragraph 0276, “FIG. 21 illustrates in graphical form the decoding of a section of a video sequence including INTRA-coded frame I0 and INTER-coded frames P1, P2, and P3.  This figure is provided to show the effect of the procedure described in relation to FIGS. 19 and 20 and, as can be seen, it comprises a top row, a middle row and a bottom row.  The top row corresponds to reconstructed and displayed frames (that is, complete frames), the middle row corresponds to the bit-stream for each frame and the bottom row corresponds to virtual prediction reference frames which are generated.”; paragraph 0293, “In addition, the de-packetiser 524 outputs the ZPE-bit-stream.  The decoder 526 reconstructs pictures from the compressed video bit-stream.”).
Caglar, Monro, and Tsuda disclose including the second encoded frame in the output bitstream such that including the encoded frame in the output bitstream includes including the encoded frame in the output bitstream such that the encoded frame is included in the output bitstream subsequent to the second encoded frame.
However, in an analogous art, Hurst discloses including the second encoded frame in the output bitstream such that including the encoded frame in the output bitstream includes including the encoded frame in the output bitstream such that the encoded frame is included in the output bitstream subsequent to the second encoded frame (Hurst, paragraph 0076, “This QRF scaling procedure measures the ratio of the bitcount of a frame in the input bitstream to the bitcount of the corresponding re-encoded frame in the output bitstream.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hurst with the method/  non-transitory computer-readable storage medium of Caglar, Monro, and Tsuda to include wherein encoding the current frame includes encoding the current frame using a combination of the constructed reference frame and a previously reconstructed reference frame.
One would have been motivated to provide users with the benefits of processing existing compressed video bitstreams to generate altered bitstreams (Hurst: paragraph 0004).

Claims 7 and 19 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103(a) as being unpatentable over Caglar (US20020071485), filed August 21, 2001, in view of Monro 
Regarding claim 7, Caglar and Monro disclose the method of claim 1.
Caglar and Monro do not explicitly disclose wherein generating the constructed reference frame includes: identifying a background portion of the first input frame, such that a difference between a foreground portion of the first input frame and the first input frame is the background portion of the first input frame; and including the background portion of the first input frame in the constructed reference frame, such that the foreground portion of the first input frame is omitted from the constructed reference frame.
However, in an analogous art, Kondo discloses wherein generating the constructed reference frame includes: identifying a background portion of the first input frame, such that a difference between a foreground portion of the first input frame and the first input frame is the background portion of the first input frame (Kondo, paragraph 0240, “The object extracting unit 101 roughly extracts an image object corresponding to the background object of the input image and supplies the extracted image object to the motion detector 102”); and 
including the background portion of the first input frame in the constructed reference frame, such that the foreground portion of the first input frame is omitted from the constructed reference frame (Kondo, paragraph 0240, “The object extracting unit 101 roughly extracts the image object corresponding to the background object on the basis of, for example, the difference between the input image and the image object corresponding to the extracted foreground object.”; paragraph 0241, “Further, for example, the object extracting unit 101 may roughly extract the image object corresponding to the foreground object and the image object corresponding to the background object on the basis of the difference between the background image stored in an internally provided background memory and the input image.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kondo with the method/  non-transitory computer-readable storage medium of Caglar and Monro to include wherein generating the constructed reference frame includes: identifying a background portion of the first input frame, such that a difference between a foreground portion of the first input frame and the first input frame is the background portion of the first input frame; and including the background portion of the first input frame in the constructed reference frame, such that the foreground portion of the first input frame is omitted from the constructed reference frame.
One would have been motivated to provide users with the benefits of distributing image processing to a plurality of servers to improve the speed of image processing on a network platform at reduced costs (Kondo: paragraph 0006).
Regarding claim 19, Caglar and Monro disclose the non-transitory computer-readable storage medium of claim 13.
Caglar and Monro do not explicitly disclose wherein generating the constructed reference frame includes: identifying a background portion of the first input frame, such that a difference between a foreground portion of the first input frame and the first input frame is the background portion of the first input frame; and including the background portion of the first input frame in the constructed reference frame, such that the foreground portion of the first input frame is omitted from the constructed reference frame.
(Kondo, paragraph 0240, “The object extracting unit 101 roughly extracts an image object corresponding to the background object of the input image and supplies the extracted image object to the motion detector 102”); and 
including the background portion of the first input frame in the constructed reference frame, such that the foreground portion of the first input frame is omitted from the constructed reference frame (Kondo, paragraph 0240, “The object extracting unit 101 roughly extracts the image object corresponding to the background object on the basis of, for example, the difference between the input image and the image object corresponding to the extracted foreground object.”; paragraph 0241, “Further, for example, the object extracting unit 101 may roughly extract the image object corresponding to the foreground object and the image object corresponding to the background object on the basis of the difference between the background image stored in an internally provided background memory and the input image.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kondo with the method/  non-transitory computer-readable storage medium of Caglar and Monro to include wherein generating the constructed reference frame includes: identifying a background portion of the first input frame, such that a difference between a foreground portion of the first input frame and the first input frame is the background portion of the first input frame; and 
One would have been motivated to provide users with the benefits of distributing image processing to a plurality of servers to improve the speed of image processing on a network platform at reduced costs (Kondo: paragraph 0006).




Claims 8 and 20 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103(a) as being unpatentable over Caglar (US20020071485), filed August 21, 2001, in view of Monro (US20080205523), filed February 23, 2007, and Kondo (US20040075749), published April 22, 2004, and further in view of .
Regarding claim 8, Caglar and Monro disclose the method of claim 7.
Caglar discloses generating a second encoded constructed reference frame by encoding the second constructed reference frame; and including the second encoded constructed reference frame in the output  bitstream such that the second constructed reference fame is a non-showable frame (Caglar, paragraph 0134, “the virtual frame may be decoded.”; paragraph 0150, “The first virtual frame can be constructed and using a previous virtual frame as a prediction reference.”; paragraph 0275, “since virtual frames are generally not displayed”).
Caglar, Monro, and Kondo disclose a second constructed reference frame, but do not explicitly disclose wherein generating the encoded video includes: generating a second constructed reference frame by including the foreground portion of the first input frame in 
However, in an analogous art, Chen discloses wherein generating the encoded video includes: generating a second constructed reference frame by including the foreground portion of the first input frame in the second constructed reference frame, such that the background portion of the first input frame is omitted from the second constructed reference frame (Chen, paragraph 0008, “The main technique of the invention is to construct a two-dimensional mesh to represent the variation of pixel colors in background, and the background mesh that simulates the background color variations of the image is constructed and subtracted to extract foreground object.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chen with the method/  non-transitory computer-readable storage medium of Caglar, Monro, and Kondo to include wherein generating the encoded video includes: generating a second constructed reference frame by including the foreground portion of the first input frame in the second constructed reference frame, such that the background portion of the first input frame is omitted from the second constructed reference frame.
One would have been motivated to provide users with the benefits of providing efficiency in color and spatial clustering to yield a robust background removal apparatus for visual content (Chen: paragraph 0008).
Regarding claim 20, Caglar and Monro disclose the non-transitory computer-readable storage medium of claim 19.
(Caglar, paragraph 0134, “the virtual frame may be decoded.”; paragraph 0150, “The first virtual frame can be constructed and using a previous virtual frame as a prediction reference.”; paragraph 0275, “since virtual frames are generally not displayed”).
Caglar, Monro, and Kondo disclose a second constructed reference frame, but do not explicitly disclose wherein generating the encoded video includes: generating a second constructed reference frame by including the foreground portion of the first input frame in the second constructed reference frame, such that the background portion of the first input frame is omitted from the second constructed reference frame.
However, in an analogous art, Chen discloses wherein generating the encoded video includes: generating a second constructed reference frame by including the foreground portion of the first input frame in the second constructed reference frame, such that the background portion of the first input frame is omitted from the second constructed reference frame (Chen, paragraph 0008, “The main technique of the invention is to construct a two-dimensional mesh to represent the variation of pixel colors in background, and the background mesh that simulates the background color variations of the image is constructed and subtracted to extract foreground object.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chen with the method/  non-transitory computer-readable storage medium of Caglar, Monro, and Kondo to include 
One would have been motivated to provide users with the benefits of providing efficiency in color and spatial clustering to yield a robust background removal apparatus for visual content (Chen: paragraph 0008).

Claim 9 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103(a) as being unpatentable over Caglar (US20020071485), filed August 21, 2001, in view of Bushell (US20090180533), filed January 11, 2008.
Regarding claim 9, Caglar discloses a method of decoding an encoded video stream, the method comprising: generating, by a processor in response to instructions stored on a non-transitory computer readable medium (Caglar, paragraph 0266, “The procedures of FIG. 18 and FIGS. 19 and 20 can be implemented in the form of a suitable computer program code and can be executed on a general purpose microprocessor or dedicated digital signal processor (DSP).”), a decoded video for presentation to a user (Caglar, FIG. 1, viewer/ user suggested for output video that is provided via the source decoder), wherein generating the decoded video includes (Caglar, paragraph 0251, “The newly constructed virtual frame is then stored in the virtual reference frame buffer (step 240), from where it can be retrieved for use in connection with the reconstruction of a subsequent complete and/or virtual frame.”);
(Caglar, paragraph 0250, “The decoder then receives a bit-stream relating to a compressed current frame (step 214).  The decoder then determines whether the current frame is encoded in INTRA frame format or INTER frame format (step 216).  This can be determined from information received, for example, in the picture header.”);
generating a decoded constructed reference frame by decoding an encoded constructed reference frame from the encoded video stream, such that the decoded constructed reference fame is a non-showable frame (Caglar, paragraph 0251, “If the current frame is in INTRA frame format, it is decoded using the complete bit-stream to form a complete reconstruction of the INTRA frame (step 218).  If the current frame is the last frame then a decision is made (step 220) to terminate the procedure (step 222) Assuming the current frame is not the last frame, the bit-stream representing the current frame is then decoded using high priority data in order to form a virtual frame (step 224).  The newly constructed virtual frame is then stored in the virtual reference frame buffer (step 240), from where it can be retrieved for use in connection with the reconstruction of a subsequent complete and/or virtual frame.”);
generating a decoded current frame by decoding an encoded current frame from the encoded video stream using the decoded constructed reference frame as a reference frame (Caglar, paragraph 0251, “If the current frame is in INTRA frame format, it is decoded using the complete bit-stream to form a complete reconstruction of the INTRA frame (step 218).  If the current frame is the last frame then a decision is made (step 220) to terminate the procedure (step 222) Assuming the current frame is not the last frame, the bit-stream representing the current frame is then decoded using high priority data in order to form a virtual frame (step 224).  The newly constructed virtual frame is then stored in the virtual reference frame buffer (step 240), from where it can be retrieved for use in connection with the reconstruction of a subsequent complete and/or virtual frame.”);
outputting the decoded video (Caglar, paragraph 0009, “The transport decoder and the source decoder perform inverse operations to obtain a reconstructed video signal for display.  The receiver may also provide feedback to the transmitter.  For example, the receiver may signal the rate of successfully received transmission data units.”).
Caglar discloses a decoded constructed reference frame, but does not explicitly disclose including the decoded current frame in the decoded video such that the decoded constructed reference frame is omitted from the decoded video.
However, in an analogous art, Bushell discloses including the decoded current frame in the decoded video such that the decoded constructed reference frame is omitted from the decoded video (Bushell, paragraph 0040, “Returning to FIG. 2, operation of the method of FIG. 4 permits the video decode unit 340 to operate in a normal decoding mode according to a conventional coding order specified by channel data.  The video decode unit 340 provides decoded frames to the decoded picture buffer 350 in coding order on a span-by-span basis.  The decoded picture buffer 350 need only store the frames that are marked for display.  Decoded reference frame and key frame data that are not marked for display may be discarded by the decoded picture buffer (although they are retained by the reference frame buffer 340.3 for further decode purposes).  A compositor 260 retrieves decoded frame data in reverse display order and renders the decoded data on a display 270.”).

One would have been motivated to provide users with the benefits of providing video decoder control method providing reverse playback support (Bushell: paragraph 0013).
Claim 10 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103(a) as being unpatentable over Caglar (US20020071485), filed August 21, 2001, in view of Bushell (US20090180533), filed January 11, 2008, and further in view of Mukherjee (US20070253479), filed April 30, 2006.
Regarding claim 10, Caglar and Bushel disclose the method of claim 9.
Caglar and Bushell do not explicitly disclose wherein decoding the encoded current frame includes decoding the encoded current frame using a combination of the decoded constructed reference frame and a previously reconstructed reference frame.
However, in an analogous art, Mukherjee discloses wherein decoding the encoded current frame includes decoding the encoded current frame using a combination of the decoded constructed reference frame and a previously reconstructed reference frame (Mukherjee, paragraph 0087, “The motion-based semi-super resolution processing step illustrated in FIG. 26C is controlled by at least three parameters: (1) the strength of low-pass filtering of the previous and subsequent reconstructed frames; (2) the threshold for testing the combination of matching blocks with the currently considered block to determine whether or not to copy the currently considered block into the higher-resolution estimate F.sub.i.sup.(HR)or to write the combination of matching blocks into the higher-resolution estimate F.sub.i.sup.(HR); and (3) a grid-based offset for selecting 8.times.8 blocks in the current constructed frame F.sub.i.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Mukherjee with the method/  non-transitory computer-readable storage medium of Caglar and Bushell to include wherein decoding the encoded current frame includes decoding the encoded current frame using a combination of the decoded constructed reference frame and a previously reconstructed reference frame.
One would have been motivated to provide users with the benefits of providing a decoder that decodes a received, encoded signal at a selectable level of computational complexity (Mukherjee: paragraph 0004).

Claims 11 and 12 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103(a) as being unpatentable over Caglar (US20020071485), filed August 21, 2001, in view of Bushell (US20090180533), filed January 11, 2008, and Mukherjee (US20070253479), filed April 30, 2006, and further in view of Gurner (US6072537), filed January 6, 1997.
Regarding claim 11, Caglar, Bushell, and Mukherjee disclose the method of claim 10.
Caglar discloses wherein generating the decoded video includes generating the previously reconstructed reference frame, wherein generating the previously reconstructed (Caglar, paragraph 0150, “The first virtual frame can be constructed using the high priority information of the first portion of the bit-stream in the absence of at least some of the low priority information of the first complete frame and using a previous virtual frame as a prediction reference.  Other virtual frames can be constructed based on previous virtual frames.  A complete frame may be decoded from a virtual frame.  A complete frame may be decoded from a prediction chain of virtual frames.[ i.e., previously reconstructed reference frame encompasses a prediction chain of virtual frames]”).

Caglar, Bushell, and Mukherjee do not explicitly disclose generating a second decoded frame by decoding a second encoded frame from the encoded video stream prior to generating the decoded current frame; and including the second decoded frame in the decoded video such that the decoded current frame is included in the decoded video subsequent to the second decoded frame.
However, in an analogous art, Gurner discloses wherein generating the decoded video includes generating the previously reconstructed reference frame, wherein generating the previously reconstructed reference frame includes: generating a second decoded frame by decoding a second encoded frame from the encoded video stream prior to generating the decoded current frame; and including the second decoded frame in the decoded video such that the decoded current frame is included in the decoded video subsequent to the second decoded frame (Gurner, col. 3, lines 41-59, “ (a) a decoder for decoding [i.e., decoding second frame and current frame] a cable video signal corresponding to a foreground video sequence of at least one dynamic graphic element (c) a synchronizing device for synchronizing between frames of the foreground video sequence and frames of the background video signal; (d) a mixer for superposing the foreground video sequence [i.e., sequence encompasses a decoded frame followed by another decoded frame] over the background video signal to produce a combination video sequence [i.e., decoded current frame included in decoded video] in which the subject appears together with the graphic element”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gurner with the method/  non-transitory computer-readable storage medium of Caglar, Bushell, and Mukherjee to include wherein generating the decoded video includes generating the previously reconstructed reference frame, wherein generating the previously reconstructed reference frame includes: generating a second decoded frame by decoding a second encoded frame from the encoded video stream prior to generating the decoded current frame; and including the second decoded frame in the decoded video such that the decoded current frame is included in the decoded video subsequent to the second decoded frame.
One would have been motivated to provide users with the benefits of producing personalized video clips in which a subject appears together with elements of a pre-recorded video clip (Gurner: col. 1, lines 6-10).
Regarding claim 12, Caglar, Bushell, Mukherjee, and Gurner disclose the method of claim 11.  Caglar discloses wherein generating the decoded video includes: generating a second decoded constructed reference frame by decoding a second encoded constructed reference frame from the encoded video stream, such that the second decoded constructed reference fame is a non-showable frame (Caglar, paragraph 0134, “the virtual frame may be decoded.”; paragraph 0150, “The first virtual frame can be constructed and using a previous virtual frame as a prediction reference.”; paragraph 0275, “since virtual frames are generally not displayed”); and decoding the encoded current frame from the encoded video stream using a combination of the decoded constructed reference frame and the second decoded constructed reference frame (Caglar, paragraph 0015, “Many video compression schemes also introduce temporally bi-directionally-predicted frames, which are commonly referred to as B-pictures or B-frames.  B-frames are inserted between anchor (I or P) frame pairs and are predicted from both of the anchor frames, as shown in FIG. 2.”; paragraph 0150, “complete frame may be decoded from a prediction chain of virtual frames [i.e., combination of decoded constructed reference frames encompasses prediction chain of virtual frames]”).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439           


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439